Case 2:20-cv-00162-JPH-MJD Document 8 Filed 10/26/20 Page 1 of 2 PageID #: 72




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

SERGIO ORTIZ,                                         )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00162-JPH-MJD
                                                      )
BRIAN SMITH,                                          )
                                                      )
                              Respondent.             )

   ORDER GRANTING UNOPPOSED MOTION TO DISMISS HABEAS PETITION

       Sergio Ortiz, an inmate of the Indiana Department of Correction ("IDOC"), has filed a

petition for a writ of habeas corpus, challenging his prison disciplinary conviction in case number

ISF 20-01-177. The respondent has filed an unopposed motion to dismiss, stating that the

disciplinary conviction has been vacated, and Mr. Ortiz is no longer "in custody" for purposes of

28 U.S.C. § 2254. Dkt. 6, para. 3. IDOC records confirm that the disciplinary conviction was

vacated for insufficient evidence following Mr. Ortiz's appeal to the IDOC Final Reviewing

Authority. Dkt. 6-1, p. 11.

       "[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

demonstrate that he 'is in custody in violation of the Constitution or laws or treaties of the United

States.'" Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). If the

sanctions imposed in a prison disciplinary proceeding do not potentially lengthen a prisoner's

custody, then those sanctions cannot be challenged in an action for habeas corpus relief. See

Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004) (per curiam). Typically, this means that in

order to be considered "in custody" for the purposes of challenging a prison disciplinary

proceeding, the petitioner must have been deprived of good-time credits, id., or credit-earning

class, Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001). When such a sanction is
                                                 1
Case 2:20-cv-00162-JPH-MJD Document 8 Filed 10/26/20 Page 2 of 2 PageID #: 73




not imposed, the prison disciplinary officials are "free to use any procedures it chooses, or no

procedures at all." Id. at 644.

       A habeas action becomes moot if the Court can no longer "affect the duration of

[the petitioner's] custody." White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th Cir. 2001). Because

the disciplinary conviction has been vacated, this habeas action cannot affect the duration of Mr.

Ortiz's custody. This action is therefore moot. See Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir.

2012). An action which is moot must be dismissed for lack of jurisdiction. See Diaz v. Duckworth,

143 F.3d 345, 347 (7th Cir. 1998).

       The motion to dismiss, dkt. [6], is GRANTED. Final Judgment in accordance with this

Order shall now issue.

SO ORDERED.

Date: 10/26/2020




Distribution:

SERGIO ORTIZ
199568
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135

Natalie Faye Weiss
INDIANA ATTORNEY GENERAL
natalie.weiss@atg.in.gov




                                                2
